THEATCORNEY           GENERAL
                          OPTEXAS




Texas State Board of Pharmacy
Insurance Building
Dallas, Texas
Dear    Sirs:                 Opinion No. O-3818
                              Re: Whether a manufacturer having
                                   in his employ a physician Is
                                   entitled to a license although
                                   a registered pharmacist fs not
                                   employed.
        We are pleased to comply with your letter of July 25,
1941, which reads as follows:
           "The Texas Board of Pharmacy has in the
       past received many applications and requests
       for permits from persons and firms desiring
       to manufacture different kinds of drugs and
       medicines but who do not have In their employ
       a reglstered.pharmacist, and instead have em-
       ployed physicians, dentists, veterinarians,
       and.chfropodists.
       "This letter is to ask your opinion on
   whether or not; under the Texas Pharmacy Law,
   a manufacturer, who does not have a registered
   pharmacist in his employ, Is entitled to a
   license permitting-him to mix OP manufacture
   drugs or medicines, although he may have in
   his employ a physiclan, dentist, veterinarian,
   or a chlropodlst.
       "Since we have refused to issue several
   permits, awaiting your oplnlonfian early reply
   will certainly be appreciated.
        Section 8 of Article 4542a~,Vernon-'sAnnotated Civil
Statutes, after declaring certain acts unlawful pertaining to
the requirements for the registration of pharmacists, contains
the following language:
           'I** l and provided further that nothing
       contained In this Act shall be construed'to pre-
       vent the administration or compoundlng of drugs
Texas State Board of Pharmacy, page 2         O-3818


    and medicines carried OP kept by licensed physi-
    clans, dentists, veterinarians and chiropodistd
    in order to supply the needs of thefr patients;
    * * * not to prevent licensed physicians, dentists,
    veterinarians and chiropodists from compounding,
    manufacturln# and selling any medicines of their
    own formula.
        Section 17 of this Act then provides, as pertinent, as
follows:
         "***+ and every manufacturer of drugs and
     meiiiclnesas defined herein, after the passage of
     th:lsAct shall procure from the Board a permit for
     each store or factory to be operated,by maklng with-
     in six (6) months appllcatlon to the Board upon a
     form to be furnished by said Board, setting forth
     under oath ownership and location, and the name,
     with the certificate number, of the pharmacist reg-
     istered in this State, or uhysician, dentist. vet-
     erlnarian or chlropodlst who is to be continuously
     emrllosedbs the pharmacy or drw store OP factory.
     * T+*-* Thk permit provided for-herein shall be I&-
     sued annually by the Board upon a receipt of proper
     ap)llcatlon accompanied by a fee of Two Dollars
   t $4 ; this permit to be displayed conspicuously at
     all times in the store OP factory of original Issue.
     * 4k* ."   (Emphasis ours)
        Under these provisions of the Pharmacy Law, the Board
is requLred to issue a license to any person manufacturing
drugs and medicines if a physician, dentist, veterinarian or
chiropodist Is shown to be continuously employed by the manu-
facturer.
It is not required that a registered pharmacist be employed,
the disdunctive "OP physician, dentist, veterinarian OP chlro-
podlst,, demonstrating the legislative intent in this respect.
                                   Yours very truly
                                ATTORNEY GENERAL OF TEXAS
ZCS:RS::wc                         By s/Zollle C. Steakley
                                        Zollie C. Steakley
APPROVX.0AUG 7, 1941                             Assistant
s/Grover Sellers
FIRST ASSISTANT
ATTORNE'YGENERAL
Approved Opinion Committee By REK Chairman